Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims 
Claim 1-25 are pending.
Claim 1-25 are rejected.

Response to Arguments
Applicant argues that the rejection made using Yiu et al. (US-PG-PUB 2015/0327104) and Cue et al. (WO/2018064068 A1) should be withdrawn because both Yiu and Cui quality under the prior art exception of 35 U.S.C § 102(b)(c).However Yiu (US-PG-PUB 2015/0327104) qualifies under 102(a1) therefore exception cannot be apply according to 102(b)(2)(c). See MPEP 2154.02(c).
	On this other hand Cue et al. (WO/2018064068) does not qualify under 102(a1). Because Cue et al. (WO/2018064068) was published after the effective filling date of the application.
	Therefore a new non-final rejection will be provided using Gu et al. (US-PG-PUB 2018/0324624 A1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2,4,7,8,9,10,11,12,14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. (US-PG-PUB 2015/0327104 A1) in view of Shaheen et al. (WO2018/064068 A1) relying on 62401066 and in view of Gu et al. (US-PG-PUB 2018/0324624 A1).

The application is about measurement gap configuration for new radio and it is shown in fig. 6a

    PNG
    media_image1.png
    408
    310
    media_image1.png
    Greyscale







The primary reference Yiu is about measurement Gap configuration and is shown in fig. 6

    PNG
    media_image2.png
    630
    443
    media_image2.png
    Greyscale






The secondary reference Shaheen is about inter-rat measurement reporting and is shown in fig. 20A

    PNG
    media_image3.png
    386
    627
    media_image3.png
    Greyscale













The 3rd reference Gu is about dual connectivity measurement and is shown in fig. 4.

    PNG
    media_image4.png
    635
    489
    media_image4.png
    Greyscale




As to claim 1. Yiu teaches an apparatus to perform measurement gap configuration(Yiu [0018] an E-utran providing measurement configuration to Ue and MGRP i.e. measurement gap configuration being provided to Ue see also [0045] a method for configuring dual connectivity measurement gaps), comprising: processing circuitry configured to decode uplink data with an initial communication from a user device (Yiu [0018] rrc message being sent to eNB during connection set-up i.e. initial communication and communication from Ue to E-UTRAN i.e. uplink communication based on which capabilities of Ue ‘s transceiver is learned/decode i.e. message from Ue has been read i.e. decoded and see also [0061] a processor part of an eNB), wherein the initial communication comprises capabilities(Yiu [0018] Ue providing its capabilities to base station and fig.6 step 604 see also [0045] a method for configuring dual connectivity measurement gaps); and
determine measurement gap for dual connectivity (Yiu [0018] based on supported frequencies indicated to base station i.e. a determination being done and [0037] measurement gap for MCG and SCG and see also [0045] a method for configuring dual connectivity measurement gaps), 
an interface to send a frame with-a-preamble to a physical layer comprising the measurement gap configuration(Yiu fig.6 step 606 [0032] measurement configuration information being transmitted by base station and i.e. MGRP which is a measurement gap configuration via and [0025] Master eNB having a transceiver i.e. an interface at the physical layer and a frame of a MCG see also [0061]).
	Yiu does not teach based on an indication of a capability to support dual connectivity (DC) of new radio frequency layers-and Long Technology Evolution (LTE) frequency layers from the capabilities for the user device, a measurement gap configuration for the LTE frequency layers and for the new radio frequency layers and to measure a channel state information reference signal,
However, Shaheen from a similar field of endeavor teaches based on an indication of a capability to support dual connectivity (DC) of new radio frequency layers-and Long Technology Evolution (LTE) frequency layers from the capabilities for the user device (Shaheen [0071][0099] information on Ue capabilities to support dual connectivity such as LTE-NR and table 10 inter-rat measurement i.e. LTE-NR measurement [0156] inter-rat measurement reporting see also [0277],[0287]) and  to measure a channel state information reference signal (Shaheen table 11 a CSI-RS measurement and 23.003 CSI-RS measurement), a measurement gap (Shaheen 36.133 measurement gap and inter-frequency needs for Gaps see also [0173]),
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Shaheen and the teaching of Yiu to use an indication based on which measurement of inter-rat is taking place . Because Shaheen teaches a method for providing efficient communication and flexibility(Shaheen [0005]).
The combination of Yiu and Shaheen does not expressly teach configuration for the LTE frequency layers and for the new radio frequency layers 
wherein the measurement gap configuration indicates that the measurement gap configuration applies to all frequency layers of the LTE frequency layers and the new radio frequency layers or that the measurement gap configuration applies to LTE frequency layers and new radio frequency layers within an indicated frequency range.
However, Gu  from a similar field of endeavor teaches configuration for the LTE frequency layers and for the new radio frequency layers(Gu [0109] a measurement gap which is a configuration for LTE and NR),
wherein the measurement gap configuration indicates that the measurement gap configuration applies to all frequency layers of the LTE frequency layers and the new radio frequency layers (Gu [0109] measurement gap which applies to all NR inter-frequencies and all LTE inter-frequencies)  or that the measurement gap configuration applies to LTE frequency layers and new radio frequency layers within an indicated frequency range.
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gu and the combined teaching of Yiu and Shaheen to use a measurement configuration for both LTE and NR. Because Gu teaches a method of measurement allowing for avoiding service interruption (Gu [0033]).

As to claim 2. The combination of Yiu, Shaheen and Gu teaches all the limitations of parent claim 1,
Yiu teaches wherein the measurement gap configuration comprises a measurement gap for each of the radio frequency layers for the user device per cell associated with the user device (Yiu [0015] a different offset being used for MCG and MCG i.e. different configuration and [0016] frequency layers).
The combination of Yiu, Gu does not teach new radio 
However, Shaheen from a similar field of endeavor teaches new radio (Shaheen [0060] new radio).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Shaheen and the combined teaching of Yiu and Gu to use an indication based on which measurement of inter-rat is taking place . Because Shaheen teaches a method for providing efficient communication and flexibility(Shaheen [0005]).

As to claim 3. The combination of Yiu, Shaheen and Gu teaches all the limitations of parent claim 1,
The combination of Yiu, Shaheen does not teach wherein the measurement gap configuration comprises a measurement gap for more than one frequency range of the new radio frequency layers for the user device.
However, Gu from a similar field of endeavor teaches wherein the measurement gap configuration comprises a measurement gap for more than one frequency range of the new radio frequency layers for the user device(Gu [0109] measurement gap which applies to all NR inter-frequencies and all LTE inter-frequencies) ,
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gu and the combined teaching of Yiu and Shaheen to use a measurement configuration for both LTE and NR. Because Gu teaches a method of measurement allowing for avoiding service interruption (Gu [0033]).

As to claim 4. The combination of Yiu, Shaheen and Gu  teaches all the limitations of parent claim 1,
Yiu teaches wherein the measurement gap configuration comprises a single measurement gap for both the new radio frequency layers for the user device and one or more Long Technology Evolution (LTE) frequency layers for the user device (Yiu [0015] [0016] a single measurement configuration for both transceivers i.e. MCG and SCG i.e. dual connectivity and frequency layers and dual connectivity using 2 eNB [0011] LTE network).
The combination of Yiu and Gu does not teach for both the new radio frequency layers for the user device
However, Shaheen from a similar field of endeavor teaches for both the new radio frequency layers for the user device (Shaheen [0071][0099] information on Ue capabilities to support dual connectivity such as LTE-NR).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Shaheen and the combined teaching of Yiu and Gu  to use an indication based on which measurement of inter-rat is taking place . Because Shaheen teaches a method for providing efficient communication and flexibility(Shaheen [0005]).

As to claim 7 The combination of Yiu, Shaheen and Gu teaches all the limitations of parent claim 1,
Yiu teaches wherein the processing circuitry comprises a processor and a memory coupled with the processor (Yiu [0025] master eNB having processor), the apparatus further comprising a radio coupled with a physical layer device of the physical layer (Yiu [0061] processor couple to transceiver part of physical layer), and one or more antennas coupled with the radio to communicate with the user device (Yiu [0061] circuitry transmitting measurement gap which take place via antenna).

As to claim 8. Yiu teaches an apparatus to perform measurement gap configuration(Yiu [0018] an E-utran providing measurement configuration to Ue and MGRP i.e. measurement gap configuration being provided to Ue see also [0045] a method for configuring dual connectivity measurement gaps), comprising: 
processing circuitry configured to
decode uplink data with an initial communication from a user device(Yiu [0018] rrc message being sent to eNB during connection set-up i.e. initial communication and communication from Ue to E-UTRAN i.e. uplink communication based on which capabilities of Ue ‘s transceiver is learned/decode i.e. message from Ue has been read i.e. decoded and see also [0061] a processor part of an eNB), 
wherein the initial communication comprises capabilities(Yiu [0018] Ue providing its capabilities to base station and fig.6 step 604); and
determine measurement gap for dual connectivity (Yiu [0018] based on supported frequencies indicated to base station i.e. a determination being done and [0037] measurement gap for MCG and SCG see also [0045] a method for configuring dual connectivity measurement gaps), an interface to send a frame with-a-preamble to a physical layer comprising the measurement gap configuration(Yiu fig.6 step 606 [0032] measurement configuration information being transmitted by base station and i.e. MGRP which is a measurement gap configuration via and [0025] Master eNB having a transceiver i.e. an interface at the physical layer and a frame of a MCG see also [0061]).
	Yiu does not teach based on an indication of a capability to support dual connectivity (DC) of new radio frequency layers-and Long Technology Evolution (LTE) frequency layers from the capabilities for the user device, a measurement gap configuration for the LTE frequency layers and for the new radio frequency layers and to measure a channel state information reference signal.
However, Shaheen from a similar field of endeavor teaches based on an indication of a capability to support dual connectivity (DC) of new radio frequency layers-and Long Technology Evolution (LTE) frequency layers from the capabilities for the user device (Shaheen [0071][0099] information on Ue capabilities to support dual connectivity such as LTE-NR and table 10 inter-rat measurement i.e. LTE-NR measurement [0156] inter-rat measurement reporting see also [0277],[0287]) and  to measure a channel state information reference signal (Shaheen table 11 a CSI-RS measurement and 23.003 CSI-RS measurement), a measurement gap (Shaheen 36.133 measurement gap and inter-frequency needs for Gaps see also [0173]).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Shaheen and the teaching of Yiu to use an indication based on which measurement of inter-rat is taking place . Because Shaheen teaches a method for providing efficient communication and flexibility(Shaheen [0005]).
The combination of Yiu and Shaheen does not expressly teach configuration for the LTE frequency layers and for the new radio frequency layers 
wherein the measurement gap configuration indicates that the measurement gap configuration applies to all frequency layers of the LTE frequency layers and the new radio frequency layers or that the measurement gap configuration applies to LTE frequency layers and new radio frequency layers within an indicated frequency range.
However, Gu  from a similar field of endeavor teaches configuration for the LTE frequency layers and for the new radio frequency layers(Gu [0109] a measurement gap which is a configuration for LTE and NR)
wherein the measurement gap configuration indicates that the measurement gap configuration applies to all frequency layers of the LTE frequency layers and the new radio frequency layers (Gu [0109] measurement gap which applies to all NR inter-frequencies and all LTE inter-frequencies)  or that the measurement gap configuration applies to LTE frequency layers and new radio frequency layers within an indicated frequency range.
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gu and the combined teaching of Yiu and Shaheen to use a measurement configuration for both LTE and NR. Because Gu teaches a method of measurement allowing for avoiding service interruption (Gu [0033]).

As to claim 9. The combination of Yiu, Shaheen and Gu  teaches all the limitations of parent claim 8,
Yiu teaches wherein the measurement gap configuration comprises a measurement gap for each of the radio frequency layers for the user device per cell associated with the user device (Yiu [0015] a different offset being used for MCG and MCG i.e. different configuration and [0016] frequency layers).
The combination of Yiu and Gu does not teach new radio 
However, Yoon from a similar field of endeavor teaches new radio
However Shaheen from a similar field of endeavor teaches new radio(Shaheen [0060] new radio)
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Shaheen and the combined teaching of Yiu and Gu to use an indication based on which measurement of inter-rat is taking place . Because Shaheen teaches a method for providing efficient communication and flexibility(Shaheen [0005]).

As to claim 10. The combination of Yiu, Shaheen and Gu teaches all the limitations of parent claim 8,
The combination of Yiu, Shaheen  does not teach wherein the measurement gap configuration comprises a single measurement gap for the new radio frequency layers for the user device and a separate measurement gap for one or more Long Technology Evolution (LTE) frequency layers for the user device
However, Gu from a similar field of endeavor teaches wherein the measurement gap configuration comprises a single measurement gap for the new radio frequency layers for the user device and a separate measurement gap for one or more Long Technology Evolution (LTE) frequency layers for the user device (Gu [0109] measurement gap which applies to all NR inter-frequencies and all LTE inter-frequencies) 
 Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gu and the combined teaching of Yiu and Shaheen to use a measurement configuration for both LTE and NR. Because Gu teaches a method of measurement allowing for avoiding service interruption (Gu [0033]).

As to claim 12. Yiu teaches a non-transitory machine -readable medium containing instructions, which when executed by a processor(Yiu [0061] a processor part of an eNB), cause the processor to perform operations comprising operations (Yiu [0061] a processor part of an eNB),  to: 
decode uplink data with an initial communication from a user device(Yiu [0018] rrc message being sent to eNB during connection set-up i.e. initial communication and communication from Ue to E-UTRAN i.e. uplink communication based on which capabilities of Ue ‘s transceiver is learned/decode i.e. message from Ue has been read i.e. decoded and see also [0061] a processor part of an eNB), 
wherein the initial communication comprises capabilities(Yiu [0018] Ue providing its capabilities to base station and fig.6 step 604); and
determine measurement gap for dual connectivity (Yiu [0018] based on supported frequencies indicated to base station i.e. a determination being done and [0037] measurement gap for MCG and SCG see also [0045] a method for configuring dual connectivity measurement gaps), an interface to send a frame with-a-preamble to a physical layer comprising the measurement gap configuration(Yiu fig.6 step 606 [0032] measurement configuration information being transmitted by base station and i.e. MGRP which is a measurement gap configuration via and [0025] Master eNB having a transceiver i.e. an interface at the physical layer and a frame of a MCG see also [0061]).
	Yiu, does not teach based on an indication of a capability to support dual connectivity (DC) of new radio frequency layers-and Long Technology Evolution (LTE) frequency layers from the capabilities for the user device, a measurement gap configuration for the LTE frequency layers and for the new radio frequency layers and to measure a channel state information reference signal,
However, Shaheen from a similar field of endeavor teaches based on an indication of a capability to support dual connectivity (DC) of new radio frequency layers-and Long Technology Evolution (LTE) frequency layers from the capabilities for the user device (Shaheen [0071][0099] information on Ue capabilities to support dual connectivity such as LTE-NR and table 10 inter-rat measurement i.e. LTE-NR measurement [0156] inter-rat measurement reporting see also [0277],[0287]) and  to measure a channel state information reference signal (Shaheen table 11 a CSI-RS measurement and 23.003 CSI-RS measurement), a measurement gap (Shaheen 36.133 measurement gap and inter-frequency needs for Gaps see also [0173]).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Shaheen and the teaching of Yiu to use an indication based on which measurement of inter-rat is taking place . Because Shaheen teaches a method for providing efficient communication and flexibility(Shaheen [0005]).
The combination of Yiu and Shaheen does not expressly teach configuration for the LTE frequency layers and for the new radio frequency layers 
wherein the measurement gap configuration indicates that the measurement gap configuration applies to all frequency layers of the LTE frequency layers and the new radio frequency layers or that the measurement gap configuration applies to LTE frequency layers and new radio frequency layers within an indicated frequency range.
However, Gu  from a similar field of endeavor teaches configuration for the LTE frequency layers and for the new radio frequency layers(Gu [0109] a measurement gap which is a configuration for LTE and NR)
wherein the measurement gap configuration indicates that the measurement gap configuration applies to all frequency layers of the LTE frequency layers and the new radio frequency layers (Gu [0109] measurement gap which applies to all NR inter-frequencies and all LTE inter-frequencies)  or that the measurement gap configuration applies to LTE frequency layers and new radio frequency layers within an indicated frequency range.
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gu and the combined teaching of Yiu and Shaheen to use a measurement configuration for both LTE and NR. Because Gu teaches a method of measurement allowing for avoiding service interruption (Gu [0033]).

As to claim 13. The combination of Yiu, Shaheen and Gu teaches all the limitations of parent claim 12,
Yiu teaches wherein the measurement gap configuration comprises a measurement gap for more than one frequency range of the new radio frequency layers for the user device(Yiu [0015] a single set of measurement gap configuration  being used for multiple transceivers and [0016] frequency layers).

As to claim 14. The combination of Yiu, Shaheen and Gu teaches all the limitations of parent claim 12,
Yiu teaches wherein the measurement gap configuration comprises a measurement gap for each of the radio frequency layers for the user device per cell associated with the user device (Yiu [0015] a different offset being used for MCG and MCG i.e. different configuration and [0016] frequency layers).
The combination of Yiu, and Gu does not teach new radio 
However, Shaheen from a similar field of endeavor teaches new radio(Shaheen [0060] new radio)
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Shaheen and the teaching of Yiu and Gu to use an indication based on which measurement of inter-rat is taking place . Because Shaheen teaches a method for providing efficient communication and flexibility(Shaheen [0005]).

Claim 5,11,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. (US-PG-PUB 2015/0327104 A1) in view of Shaheen et al. (WO2018/064068 A1) relying on 62401066 and in view of Gu et al. (US-PG-PUB 2018/0324624 A1).
and in view of Yoon et al.  (US-PGPUB 20190363809A1)

As to claim 5. The combination of Yiu, Shaheen and Gu  teaches all the limitations of parent claim 1,
The combination of Yiu, Shaheen and Gu does not teach wherein the measurement gap configuration comprises a periodic measurement gap for the channel state information reference signal that is separate from a periodic measurement gap for the new radio frequency layers for the user device 
However, Yoon teaches wherein the measurement gap configuration comprises a periodic measurement gap for the channel state information reference signal that is separate from a periodic measurement gap for the new radio frequency layers for the user device (Yoon 20190363809 see 62542306 page 21 paragraph 3 different measurement gap being configured SSB i.e. new radio layers and measurement gap being provided for CSI-RS paragraph 3 Measurement gap for CSI-RS and SSB may have a same periodicity).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yoon and the combined teaching of Yiu, Shaheen and Gu to use different configuration for CSI and SSB. Because Yoon teaches a method of configuring SSB per cell so that SSB can be efficiently measured (Yoon [0020]).

As to claim 11. The combination of Yiu, Shaheen and Gu teaches all the limitations of parent claim 8
The combination of Yiu, Shaheen and Gu does not teach wherein the measurement gap configuration comprises a single, periodic measurement gap for the CSI-RS shared with a new radio synchronization signal for the new radio frequency layers.
However, Yoon from a similar field of endeavor teaches wherein the measurement gap configuration comprises a single, periodic measurement gap for the CSI-RS shared with a new radio synchronization signal for the new radio frequency layers(Yoon 62542306 paragraph 3 Measurement gap for CSI-RS and SSB may have a same periodicity).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yoon and the combined teaching of Yiu, Shaheen and Gu to use different configuration for CSI and SSB. Because Yoon teaches a method of configuring SSB per cell so that SSB can be efficiently measured (Yoon [0020]).

As to claim 15. The combination of Yiu, Shaheen and Gu  teaches all the limitations of parent claim 15, 
The combination of Yiu, Shaheen and Gu does not teach wherein the measurement gap configuration comprises a single measurement gap for both the new radio.
However, Yoon from a similar field of endeavor teaches wherein the measurement gap configuration comprises a single measurement gap for both the new radio (Yoon 62542306 paragraph 3 Measurement gap for CSI-RS and SSB may have a same periodicity i.e. a same measurement gap configuration).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yoon and the combined teaching of combination of Yiu, Shaheen and Gu to use different configuration for CSI and SSB. Because Yoon teaches a method of configuring SSB per cell so that SSB can be efficiently measured (Yoon [0020]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. (US-PG-PUB 2015/0327104 A1) in view of Shaheen et al. (WO2018/064068 A1) relying on 62401066 in view of Gu et al. (US-PG-PUB 2018/0324624 A1) and in view of Sadeghi et al. (US-PG-PUB 2018/0063736 A1).

As to claim 6. The combination of Yiu, Shaheen and Gu teaches all the limitations of parent claim 1,
The combination of Yiu, Shaheen and Gu does not teach wherein the measurement gap configuration comprises a single, non-periodic measurement gap for the channel state information reference signal.
However, Sadeghi from a similar field of endeavor teaches wherein the measurement gap configuration comprises a single, non-periodic measurement gap for the channel state information reference signal (Sadeghi [0176] an aperiodic measurement gap).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Sadeghi and the combined teaching of Yiu, Shaheen and Gu to use an aperiodic measurement gap for measurement. Because teaches a method for performing measurement on indicated time and frequency resources thus providing for efficient spectrum utilization (Sadeghi [0006]).

Claim 16,17,18,20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. (US-PG-PUB 2015/0327104 A1) in view of Huang et al. (US-PG-PUB 2020/0014523 A1) relying on 62/476,103 in view of Gu et al. (US-PG-PUB 2018/0324624 A1).

As to claim 16. Yiu teaches  apparatus to perform measurement gap configuration(Yiu [0018] an E-utran providing measurement configuration to Ue and MGRP i.e. measurement gap configuration being provided to Ue),
comprising processing circuitry(Yiu fig.6 step 604 [0031] and see also [0018] rrc message being sent to eNB during connection set-up i.e. initial communication),  configured interface to: 
send an initial communication to a physical layer(Yiu fig.6 step 604 [0031] and see also [0018] rrc message being sent to eNB during connection set-up i.e. initial communication), wherein the initial communication comprises capabilities for a user device to support dual connectivity(Yiu [0018] Ue providing its capabilities to base station and fig.6 step 604 [0031] ); decode downlink data with a measurement gap configuration(Yiu [0029] MGRP i.e. measurement gap configuration tailored to the requirement of each transceiver see also fig. 6 step 606 [0032] configuration information being received from base station and measurement taking place using the received configuration);
Yiu does not teach indicating that the user device has capability to support dual connectivity (DC) of new frequency layers and Long Technology Evolution (LTE) frequency layers, parse the measurement gap configuration to determine at least one measurement gap identification and at least one offset for the LTE frequency layers and the new radio frequency layers
However, Huang from a similar field of endeavor teaches indicating that the user device has capability to support dual connectivity (DC) of new frequency layers and Long Technology Evolution (LTE) frequency layers (Huang [0047] capabilities of UE to support dual-connectivity being received by network and based on which gap pattern or configuration is being selected and see also [0049] LTE-NR) : 
parse the measurement gap configuration to determine at least one measurement gap identification and at least one offset for the LTE frequency layers and the new radio frequency layers (Huang [0047] a gap pattern index and a frequency offset being determined and inter-rat  [0097] gap pattern ID).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching Huang and the teaching of Yiu to use an identifier in order to select gap pattern based on Ue capabilities. Because Huang teaches  a method of using radio resources more efficiently for efficient spectrum utilization (Huang [0003]).
The combination of Yiu and Huang does not expressly teach
configuration for the LTE frequency layers and for the new radio frequency layers wherein the measurement gap configuration indicates that the measurement gap configuration applies to all frequency layers of the LTE frequency layers and the new radio frequency layers or that the measurement gap configuration applies to LTE frequency layers and new radio frequency layers within an indicated frequency range.
However, Gu  from a similar field of endeavor teaches configuration for the LTE frequency layers and for the new radio frequency layers(Gu [0109] a measurement gap which is a configuration for LTE and NR),
wherein the measurement gap configuration indicates that the measurement gap configuration applies to all frequency layers of the LTE frequency layers and the new radio frequency layers or that the measurement gap configuration applies to LTE frequency layers and new radio frequency layers within an indicated frequency range (Gu [0109] measurement gap which applies to all NR inter-frequencies and all LTE inter-frequencies).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gu and the combined teaching of Yiu and Huang to use a measurement configuration for both LTE and NR. Because Gu teaches a method of measurement allowing for avoiding service interruption (Gu [0033]).

As to claim 17. The combination of Yiu Huang, and  Gu teaches all the limitations of parent claim 16,
Yiu teaches wherein the processing circuitry comprises a processor and a memory coupled with the processor (Yiu [0025] master eNB having processor), the apparatus further comprising a radio coupled with a physical layer device of the physical layer (Yiu [0061] processor couple to transceiver part of physical layer), and one or more antennas coupled with the radio to communicate with the user device (Yiu [0061] circuitry transmitting measurement gap which take place via antenna).

As to claim 18. The combination of Yiu Huang, and  Gu teaches all the limitations of parent claim 16,
 	Yiu teaches wherein the measurement gap configuration comprises a measurement gap for more than one frequency range of the new radio frequency layers for the user device(Yiu [0015] a single set of measurement gap configuration  being used for multiple transceivers and [0016] frequency layers).

As to claim 19. The combination of Yiu Huang, and  Gu teaches all the limitations of parent claim 16,
Yiu teaches wherein the measurement gap configuration comprises a single measurement gap for the new radio frequency layers for the user device and a separate measurement gap for one or more Long Technology Evolution (LTE) frequency layers for the user device(Yiu [0015] [0016] a single measurement configuration for both transceivers i.e. MCG and SCG i.e. dual connectivity and frequency layers and dual connectivity using 2 eNB [0011] LTE network).

As to claim 20. Yiu teaches a method to perform measurement gap configuration(Yiu [0018] an E-utran providing measurement configuration to Ue and MGRP i.e. measurement gap configuration being provided to Ue which works according to a method), 
comprising:
 sending(Yiu fig.6 step 604 [0031] and see also [0018] rrc message being sent to eNB during connection set-up i.e. initial communication), by baseband circuitry, an initial communication to a physical layer, (Yiu fig.6 step 604 [0031] and see also [0018] rrc message being sent to eNB during connection set-up i.e. initial communication), wherein the initial communication comprises capabilities for a user device to support dual connectivity (Yiu [0018] Ue providing its capabilities to base station and fig.6 step 604 [0031] ); 
decoding downlink data with a measurement gap configuration(Yiu [0029] MGRP i.e. measurement gap configuration tailored to the requirement of each transceiver see also fig. 6 step 606 [0032] configuration information being received from base station and measurement taking place using the received configuration);
Yiu does not teach indicating that the user device has capability to support dual connectivity (DC) of new frequency layers and Long Technology Evolution (LTE) frequency layers, parse the measurement gap configuration to determine at least one measurement gap identification and at least one offset for the LTE frequency layers and the new radio frequency layers
However, Huang from a similar field of endeavor teaches indicating that the user device has capability to support dual connectivity (DC) of new frequency layers and Long Technology Evolution (LTE) frequency layers (Huang [0047] capabilities of UE to support dual-connectivity being received by network and based on which gap pattern or configuration is being selected and see also [0049] LTE-NR) : 
parsing the measurement gap configuration to determine at least one measurement gap identification and at least one offset for the LTE frequency layers and the new radio frequency layers (Huang [0047] a gap pattern index and a frequency offset being determined and inter-rat  [0097] gap pattern ID).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching Huang and the teaching of Yiu to use an identifier in order to select gap pattern based on Ue capabilities. Because Huang teaches  a method of using radio resources more efficiently for efficient spectrum utilization (Huang [0003]).
The combination of Yiu and Huang does not expressly teach configuration for the LTE frequency layers and for the new radio frequency layers 
wherein the measurement gap configuration indicates that the measurement gap configuration applies to all frequency layers of the LTE frequency layers and the new radio frequency layers or that the measurement gap configuration applies to LTE frequency layers and new radio frequency layers within an indicated frequency range.
However, Gu  from a similar field of endeavor teaches configuration for the LTE frequency layers and for the new radio frequency layers(Gu [0109] a measurement gap which is a configuration for LTE and NR)
wherein the measurement gap configuration indicates that the measurement gap configuration applies to all frequency layers of the LTE frequency layers and the new radio frequency layers (Gu [0109] measurement gap which applies to all NR inter-frequencies and all LTE inter-frequencies)  or that the measurement gap configuration applies to LTE frequency layers and new radio frequency layers within an indicated frequency range.
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gu and the combined teaching of Yiu and Huang to use a measurement configuration for both LTE and NR. Because Gu teaches a method of measurement allowing for avoiding service interruption (Gu [0033]).

As to claim 23. Yiu teaches a non-transitory machine -readable medium containing
instructions(Yiu [0061] a processor part of an eNB), which when executed by a processor, cause the processor to perform operations(Yiu [0061] a processor part of an eNB),  comprising operations to: 
sending(Yiu fig.6 step 604 [0031] and see also [0018] rrc message being sent to eNB during connection set-up i.e. initial communication), by baseband circuitry, an initial communication to a physical layer, (Yiu fig.6 step 604 [0031] and see also [0018] rrc message being sent to eNB during connection set-up i.e. initial communication), wherein the initial communication comprises capabilities for a user device to support dual connectivity(Yiu [0018] Ue providing its capabilities to base station and fig.6 step 604 [0031] ); 
decoding downlink data with a measurement gap configuration(Yiu [0029] MGRP i.e. measurement gap configuration tailored to the requirement of each transceiver see also fig. 6 step 606 [0032] configuration information being received from base station and measurement taking place using the received configuration);
Yiu does not teach indicating that the user device has capability to support dual connectivity (DC) of new frequency layers and Long Technology Evolution (LTE) frequency layers, parse the measurement gap configuration to determine at least one measurement gap identification and at least one offset for the LTE frequency layers and the new radio frequency layers
However, Huang from a similar field of endeavor teaches indicating that the user device has capability to support dual connectivity (DC) of new frequency layers and Long Technology Evolution (LTE) frequency layers (Huang [0047] capabilities of UE to support dual-connectivity being received by network and based on which gap pattern or configuration is being selected and see also [0049] LTE-NR) : 
parse the measurement gap configuration to determine at least one measurement gap identification and at least one offset for the LTE frequency layers and the new radio frequency layers (Huang [0047] a gap pattern index and a frequency offset being determined and inter-rat  [0097] gap pattern ID).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching Huang and the teaching of Yiu to use an identifier in order to select gap pattern based on Ue capabilities. Because Huang teaches  a method of using radio resources more efficiently for efficient spectrum utilization (Huang [0003]).
The combination of Yiu and Huang does not expressly teach configuration for the LTE frequency layers and for the new radio frequency layers 
wherein the measurement gap configuration indicates that the measurement gap configuration applies to all frequency layers of the LTE frequency layers and the new radio frequency layers or that the measurement gap configuration applies to LTE frequency layers and new radio frequency layers within an indicated frequency range.
However, Gu  from a similar field of endeavor teaches configuration for the LTE frequency layers and for the new radio frequency layers(Gu [0109] a measurement gap which is a configuration for LTE and NR)
wherein the measurement gap configuration indicates that the measurement gap configuration applies to all frequency layers of the LTE frequency layers and the new radio frequency layers (Gu [0109] measurement gap which applies to all NR inter-frequencies and all LTE inter-frequencies)  or that the measurement gap configuration applies to LTE frequency layers and new radio frequency layers within an indicated frequency range.
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gu and the combined teaching of Yiu and Huang to use a measurement configuration for both LTE and NR. Because Gu teaches a method of measurement allowing for avoiding service interruption (Gu [0033]).

Claim 21,22,24,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. (US-PG-PUB 2015/0327104 A1) in view of Huang et al. (US-PG-PUB 2020/0014523 A1) relying on 62/476,103 in view of Gu et al. (US-PG-PUB 2018/0324624 A1)  and in  view of Yoon et al. (US-PG-PUB 2019/0363809 A1) relying on provisional application 62/542,306.

As to claim 21. The combination of Yiu, Huang and Gu teaches all the limitations of parent claim 20,
The combination of Yiu, Huang and Gu does not teach wherein the measurement gap configuration comprises a periodic measurement gap for the channel state information reference signal that is separate from a periodic measurement gap for the new radio frequency layers for the user device 
However, Yoon teaches wherein the measurement gap configuration comprises a periodic measurement gap for the channel state information reference signal that is separate from a periodic measurement gap for the new radio frequency layers for the user device (Yoon 20190363809 see 62542306 page 21 paragraph 3 different measurement gap being configured SSB i.e. new radio layers and measurement gap being provided for CSI-RS paragraph 3 Measurement gap for CSI-RS and SSB may have a same periodicity).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yoon and the combined teaching of Yiu, Huang and Gu to use different configuration for CSI and SSB. Because Yoon teaches a method of configuring SSB per cell so that SSB can be efficiently measured (Yoon [0020]).

As to claim 22. The combination of Yiu, Huang and Gu teaches all the limitations of parent claim 20,
The combination of Yiu, Huang and Gu does not teach wherein the measurement gap configuration comprises a periodic measurement gap for the channel state information reference signal that is separate from a periodic measurement gap for the new radio frequency layers for the user device 
However, Yoon wherein the measurement gap configuration comprises a periodic measurement gap for the channel state information reference signal that is separate from a periodic measurement gap for the new radio frequency layers for the user device (Yoon 20190363809 see 62542306 page 21 paragraph 3 different measurement gap being configured SSB i.e. new radio layers and measurement gap being provided for CSI-RS).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yoon and the combined teaching of Yiu, Huang and Gu to use different configuration for CSI and SSB. Because Yoon teaches a method of configuring SSB per cell so that SSB can be efficiently measured (Yoon [0020]).

As to claim  24 The combination of Yiu, Huang and Gu teaches all the limitations of parent claim 23,
The combination of Yiu, Huang and Gu does not teach wherein the measurement gap configuration comprises a single, periodic measurement gap for the CSI-RS shared with a new radio synchronization signal for the new radio frequency layers.
However, Yoon from a similar field of endeavor teaches wherein the measurement gap configuration comprises a single, periodic measurement gap for the CSI-RS shared with a new radio synchronization signal for the new radio frequency layers(Yoon 62542306 paragraph 3 Measurement gap for CSI-RS and SSB may have a same periodicity).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yoon and the combined teaching of Yiu, Huang and Gu to use different configuration for CSI and SSB. Because Yoon teaches a method of configuring SSB per cell so that SSB can be efficiently measured (Yoon [0020]).

As to claim 25. The combination of Yiu, Huang and Gu teaches all the limitations of parent claim 23, 
The combination of Yiu, Huang and Gu does not teach wherein the measurement gap configuration comprises a periodic measurement gap for the channel state information reference signal that is separate from a periodic measurement gap for the new radio frequency layers for the user device 
However, Yoon teaches wherein the measurement gap configuration comprises a periodic measurement gap for the channel state information reference signal that is separate from a periodic measurement gap for the new radio frequency layers for the user device (Yoon 20190363809 see 62542306 page 21 paragraph 3 different measurement gap being configured SSB i.e. new radio layers and measurement gap being provided for CSI-RS paragraph 3 Measurement gap for CSI-RS and SSB may have a same periodicity).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yoon and the combined teaching of Yiu, Huang and Gu to use different configuration for CSI and SSB. Because Yoon teaches a method of configuring SSB per cell so that SSB can be efficiently measured (Yoon [0020]).


Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VOSTER PREVAL/Examiner, Art Unit 2412       

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412